Citation Nr: 1039446	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-19 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for varicose veins of the left 
leg, to include as a result of service-connected varicose veins 
of the right leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to December 
1971.

This matter comes before the Board of Veterans' Appeals ("Board") 
on appeal from September 2006 and October 2006 rating decisions 
issued by the VA RO in Lincoln, Nebraska, which denied the 
Veteran's application to reopen a previously denied claim for 
service connection for varicose veins of the left leg, claimed as 
secondary to service-connected varicose veins of the right leg.  

In September 2009, the Veteran testified before a Decision Review 
Officer at the Lincoln RO.  A transcript of that proceeding has 
been associated with the claims file.  The Board notes that the 
Veteran indicated on his July 2008 VA Form 9 Appeal that he 
wished to have a hearing before a member of the Board.  However, 
in an October 2009 Report of Contact, the Veteran's request for a 
hearing before a member of the Board was withdrawn.  As such, the 
Board will proceed to adjudicate the claim on its merits.  

In February 2010, this issue was remanded by the Board for 
further development.

In the February 2010 remand, the Board noted that the Veteran 
submitted claims for service connection for arthritis of the 
right hip and a bilateral shoulder disorder, and a claim for an 
increased rating for service-connected varicose veins of the 
right leg in January 2009.  These matters were referred to the RO 
for appropriate consideration in the February 2010 remand.  
However, as of yet, it does not appear that these issues have 
been adjudicated.  As such, the issues of entitlement to 
service connection for arthritis of the right hip and a 
bilateral shoulder disorder and the issue of entitlement 
to an increased rating for service-connected varicose 
veins of the right leg have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in favor of the Veteran, his varicose veins of 
the left leg are shown to be causally or etiologically related to 
his military service. 


CONCLUSION OF LAW

Service connection for varicose veins of the left leg is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
varicose veins of the left leg, the benefit sought on appeal has 
been granted in full, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is claiming entitlement to service connection for 
varicose veins of the left leg.  Specifically, he has asserted 
that his current left leg varicose veins disability is secondary 
to his service-connected right leg varicose veins disability.

A review of the Veteran's service treatment records reveals no 
specific diagnosis of or treatment for varicose veins of the left 
leg.  The Board acknowledges that the Veteran was noted in a May 
1965 service treatment record as having prominent superficial 
veins of both lower legs with standing.  However, the Veteran's 
service treatment records only reflect diagnoses of varicose 
veins of the right leg.  

With regard to a current disability, the Veteran underwent a VA 
examination most recently in March 2010.  The examiner reviewed 
the claims file and noted that the Veteran had longstanding 
varicose veins in both lower extremities.  Upon examining the 
Veteran and reviewing the claims file, the examiner indicated 
that he and the Veteran both agreed that the Veteran's varicose 
veins of the left leg began in approximately the 1950's 
timeframe.  This was repeatedly stated by 2 separate examiners on 
previous compensation artery and vein examinations in the past.  
Therefore, they appear to have started in the 1950's.  The 
examiner went on to determine that the Veteran's varicose veins 
in the left leg were not caused or aggravated by his varicose 
veins of the right leg.  One leg with varicose veins does not 
cause varicose veins of the other.  There is nothing in the 
medical literature that would provide any sense to this 
reasoning.  Varicose veins will occur in the general public, and 
the risk factors are common knowledge.  The examiner could not 
find anything in the literature that says varicose veins in one 
leg would cause varicose veins in the opposite leg.  There is 
nothing in the literature to support this.  Therefore, the 
varicose veins in the right leg did not cause nor aggravate his 
left leg varicosities.  The complete rationale for this opinion 
is expressed as above, to include medical principles, as noted 
above with the current medical literature.  Three volumes of 
claims files were reviewed prior to and during the examination, 
to include the letters from the Veteran's private physician.  
This letter also stated that the cause of varicose veins in one 
lower extremity was likely causing the varicose veins in the 
other extremity.  This supports the comments stated as above.  No 
aggravation issues.  Reasoning and basis is as described.  The 
examiner concluded by citing medical literature relating to 
varicose veins.

In an April 2005 VA treatment record, it was noted that the 
Veteran has varicose veins affecting both legs.  It was further 
stated that it is more likely than not related to his varicose 
vein condition for which he is service connected            

In a March 2004 VA examination report, the Veteran reported that 
his varicose veins began around the 1953 to 1954 timeframe, as he 
did a lot of standing and walking.  He reported both legs have 
been present for years.  The Veteran was diagnosed with 
varicosities of both lower extremities.  In a separate March 2004 
VA opinion report, it was noted that it appears, at least 
according to the Veteran's comments, that both lower leg 
varicosities presented at the same time and have slowly worsened 
since then.  He appears to have them over the medial aspect of 
the left leg and the lateral aspect of the right leg, and it does 
not appear that one has caused the others.  As based on his 
comments, he says that both legs have been present for many, many 
years. 

In a July 2003 VA examination report, the Veteran reported that 
he has had bilateral varicose veins on his legs since the late 
1950's while he was on active duty.  In an August 1995 VA 
examination report, the Veteran was diagnosed with varicose veins 
of the right and left legs with some secondary paresthesias, 
probably service related due to prolonged standing.  In a January 
1987 VA examination, the Veteran was noted as having varicose 
veins present in the superficial saphenous veins of the lower 
extremities bilaterally.  

In a November 1986 VA treatment record, the Veteran was noted as 
having varicose veins of the right leg. 

Additionally, the Board notes that the claims file contains an 
August 2008 private medical record from Nebraska City Medical 
Clinic, in which a physician noted that he had reviewed medical 
records on the Veteran and examined him in his office.  The 
physician stated that he can confirm that the Veteran does have 
bilateral varicose veins, and he believes that it is a reasonable 
assumption that whatever process caused the varicose veins in his 
right left may also be the cause of the same condition in his 
left leg.  The physician stated that he was unable to determine 
an exact time when his varicosities first began, nor could he 
determine an exact etiology or perhaps multiple etiologies.  

In a June 2001 statement from this same physician, however, this 
physician stated that he has reviewed the Veteran's records and 
is not sure how to respond with the concern about varicose veins.  
He stated that he is not sure why the decision was made to 
service connect his left leg, and, therefore, he cannot answer 
why his right leg was not service connected.  With regard to more 
evidence as to why the left leg varicose veins should be due to 
his military service, the physician stated that he supposed you 
could argue that the cause was the same for both legs but he 
could not identify that in the records.  He indicated that he 
supposed he could have missed it since the file is so thick, but 
he did look at every singe page.    

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
The Veteran's service treatment records reflect that he was 
diagnosed on multiple occasions with varicose veins of the right 
leg only.  However, the Veteran was noted on an isolated occasion 
in a May 1965 service treatment record as having prominent 
superficial veins of both lower legs with standing.  The Board 
also acknowledges that it was noted at the March 2010 VA 
examination that the examiner and the Veteran both agreed that 
the Veteran's varicose veins of the left leg began in 
approximately the 1950's timeframe.  The examiner further noted 
that this was repeatedly stated by 2 separate examiners on 
previous compensation artery and vein examinations in the past.  
As noted above, the Veteran did report in both the March 2004 and 
the July 2003 VA examination reports that he had varicose veins 
of both legs for years or since the early 1950's.  Additionally, 
in an August 1995 VA examination report, the Veteran was 
diagnosed with varicose veins of the right and left legs with 
some secondary paresthesias, probably service related due to 
prolonged standing.  
The Board acknowledges that the aforementioned examination 
reports appear to base the onset date of the Veteran's varicose 
veins of the left leg on the Veteran's self-reported history.  
However, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, a 
Veteran's lay testimony regarding symptomatology in service 
represents competent evidence.

Therefore, in light of the fact that the Veteran was noted in a 
May 1965 service treatment record as having prominent superficial 
veins of both lower legs with standing; he has reported to 
multiple medical professionals that he has varicose veins of the 
bilateral legs that began during his active duty service, an 
observation which he is competent to make; he has been diagnosed 
with current varicose veins of the left leg; he was noted in an 
August 1995 VA examination report as having varicose veins of the 
right and left legs with some secondary paresthesias, probably 
service related due to prolonged standing; and he was noted at 
the most recent March 2010 VA examination as having varicose 
veins of the left leg which began in approximately the 1950's 
timeframe, the Board concludes that there is at least an 
approximate balance of positive and negative evidence as to 
whether the Veteran has a current varicose veins of the left leg 
that he incurred during his active duty service.  Therefore, 
having resolved doubt in favor of the Veteran, the Board 
concludes that service connection must be granted for the 
Veteran's varicose veins of the left leg.  







ORDER

Entitlement to service connection for varicose veins of the left 
leg, to include as a result of service-connected varicose veins 
of the right leg is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


